Exhibit 10.132



SECOND AMENDMENT TO LEASE

 

 

This agreement is made as of this 12th day of December, 2005 by and between
Kingfisher, LLC, (hereinafter the "Landlord") and Mechanical Technology
Incorporated (hereinafter the "Tenant").

PRELIMINARY STATEMENT

The Landlord and Tenant entered into a lease (The "Lease") dated April 2, 2001,
and amended by First Amendment to Lease dated March 13, 2005, for certain
Premises at 431 New Karner Road, Albany, New York, consisting of 23,511 Net
Usable Square Feet. Tenant desires to extend the current lease term for an
additional 6 months.

Accordingly, the parties agree to amend and modify the Lease as hereinafter set
forth:

 1. The current Lease Term shall be extended to expire December 31, 2006.
 2. The date by which Tenant shall have the option to renew the lease, as per
    Section 25.17, shall be June 30, 2006.

Except as modified herby, all terms and conditions of the Lease are hereby
ratified and confirmed by the parties hereto.

IN WITNESS WHEREOF

Landlord and Tenant have signed and sealed this Modification to Lease as of the
day and year first above written.



 

Landlord:

KINGFISHER, LLC

s/Edward L. Hoe

_______________________________



By: Edward L. Hoe, Jr., Member Manager

 

Tenant:

MECHANICAL TECHNOLOGY, INCORPORATED

s/Steven N. Fischer

___________________________



By: Steven N. Fischer, Chief Executive Officer